*867In an action in which the plaintiff wife was granted a judgment of divorce, she appeals from so much of an order of the Supreme Court, Queens County, entered December 4, 1975, as, after a hearing, (1) denied her motions (a) to increase the alimony and child support payments directed to be made by the judgment and (b) to punish defendant for contempt and (2) awarded her a counsel fee of only $350. Order modified, on the facts, by (1) deleting so much of the first decretal paragraph thereof as denied the branch of plaintiff’s motion which sought an increase in alimony and substituting therefor a provision increasing the amount of alimony defendant is required to pay plaintiff to $50 per week and (2) increasing the counsel fee awarded in the fourth decretal paragraph thereof to $500. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Plaintiff’s illness after her divorce, which illness prevents her from working, is a substantial change of circumstances warranting an increase in alimony (see Goodman v Goodman, 12 AD2d 591). The defendant’s sudden loss of employment in the middle of the hearing, viewed in the light of past circumstances, does not change his duty of support. If, in fact, he is unable to meet future payments of alimony, he may move to modify the award. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.